Title: From Thomas Jefferson to Mary Jefferson, 25 July 1790
From: Jefferson, Thomas
To: Jefferson, Mary



New York July 25. 1790.

No letter from you yet, my dear Maria. You now owe me four, and I insist on you writing me one every week till you shall have  paid the debt. I write to you every three weeks, and I think you have quite as little to do as I have, so that I may expect letter for letter. The account stands at present as follows.


Maria Jefferson Dr.

to Th: Jefferson Cr.



April 11. To letter of this date
1
April 25. By letter of this date
1


May 2. To do. of this date
1




23. To do. of this date
1
May 23. By do. of this date
1


June 13. To do. of this date
1




July 4. To do. of this date
1
Balance due T. J.
4


25. To do. of this date
1

-



-

6



6




I am in hopes of seeing you at Monticello early in September, and that your aunt and uncle will find it convenient to come and rough it with us awhile, and to partake of the pudding you are to make for us by way of shewing your skill. However good, be assured it will be a great additional gratification to see that you are improved in Spanish, in writing, in needle work, in good humor, and kind and generous dispositions; and that you grow daily more and more worthy the love of, dear Maria, Your’s affectionately,

Th: Jefferson

